Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Barlow on July 18, 2022.
The application has been amended as follows: 

 A bending die used for forming a rod-shaped body bent in a three-dimensional XYZ direction, the bending die comprising: 
first and second forming dies configured to be clamped in a Z direction, wherein the first and second forming dies each comprise 
a rod-shaped body-forming recess portion, wherein the rod-shaped body-forming recess portions of the first and second forming dies are semicircular in cross section and together define, when the first and second forming dies are in a clamped position, an elongated, non-straight continuous cylindrical cavity of fixed form for forming the rod-shaped body in a three- dimensional XYZ direction, and 
means for engaging the rod-shaped body and guiding the rod-shaped body towards the rod-shaped body-forming recess portions while the forming dies are moved from an open position to a bending position, 
wherein the each of the means for engaging and guiding includes a plurality of projections that are separated from each other in a longitudinal direction and when the first and second forming dies are in a bending position the plurality of projections of the means for engaging and guiding of the first die interlace with the plurality of projections of the means for engaging and guiding of the second die.

4.  Cancelled.   

6-7.  Cancelled.   

8.          The bending die according to claim 1, wherein 
the plurality of projections of the means for engaging the rod-shaped body and guiding the rod-shaped body towards the rod-shaped body-forming recess portions while the forming dies are being moved from the open position to the bending position include rod-shaped body guide portions 
each of the rod-shaped body guide portions 

9.  Cancelled

10.         A method of bending a rod-shaped body in a three-dimensional XYZ direction, wherein the method comprises: 
providing a first forming die including a first rod-shaped body-forming recess portion and a first plurality of guide portions configured in a V-shape to guide a rod-shaped body into the first rod-shaped body-forming recess portion, wherein the first plurality of guide portions project away from the first rod-shaped body-forming recess portion and are separated from each other in a longitudinal direction of the first rod-shaped body-forming recess portion, 
providing a second forming die including a second rod-shaped body-forming recess portion and a second plurality of guide portions configured in a V-shape to guide the rod- shaped body into the second rod-shaped body-forming recess portion, wherein the second plurality of guide portions project away from the second rod-shaped body-forming recess portion and are separated from each other in a longitudinal direction of the second rod- shaped body-forming recess portion, 
moving the first forming die and the second forming die from an open position to a bending position such that the first plurality of guide portions of the first forming die are interlaced with the second plurality of guide portions of the second forming die in a non-interfering manner, wherein in the bending position the rod-shaped body-forming recess of the first forming die and the rod-shaped body-forming recess of the second forming die define 
bending the rod-shaped body with the rod-shaped body guide portions by engaging and guiding the rod-shaped body with the rod-shaped body guide portions towards the rod-shaped body-forming recess portions while the forming dies are being moved from the open position to the bending position.

Reasons for Allowance
Claims 1, 8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails alone or in combination fails to explicitly teach means for engaging the rod-shaped body and guiding the rod-shaped body towards the rod-shaped body-forming recess portions while the forming dies are being moved from an open position to a bending position, wherein the each of the means for engaging and guiding includes a plurality of projections that are separated from each other in a longitudinal direction and when the first and second forming dies are in a bending position the plurality of projections of the means for engaging and guiding of the first die interlace with the plurality of projections of the means for engaging and guiding of the second die. 
US 2,357,605 to Nivison teaches a bending die used for forming a rod-shaped body bent in a three-dimensional XYZ direction including first 7 and second 11 forming dies configured to be clamped in a Z-direction (Figs. 1, 3, and 5; P. 1, Col. 2, Lns. 54-60), each of the dies including a rod-shaped body-forming recess portion (Figs. 1, 3, and 5; P. 1, Col. 2, Lns. 54-60).  Nivison also teaches means for engaging the rod-shaped body and guiding the rod-shaped body towards the rod-shaped body-forming recess portions while the forming dies are moved from an open position to a bending position (dies 1 and 2; Figs. 1, 3, and 5; P. 1, Col. 2, Lns. 25-39), however the means for engaging and guiding do not include a plurality of projections that are separated from each other in a longitudinal direction and when the first and second forming dies are in a bending position the plurality of projections of the means for engaging and guiding of the first die interlace with the plurality of projections of the means for engaging and guiding of the second die.
KR 20110074002 A to Hyun teaches a bending die including a first die 10 and a second die 20 that include a plurality of projections that are separated from each other in a longitudinal direction and when the dies are in a bending position the plurality of projections for each die interlace (Figs. 1-3), however the projections in Hyun are not means for engaging the rod-shaped body and guiding the rod-shaped body towards the rod shaped body-forming recess portions while the forming dies are moved from an open position to a bending position.
US 4,747,68 to Crupi teaches a bending die including first and second forming dies 11, 12, 13 (Figs. 5-8; Col. 4, Lns. 15-26) wherein the rod-shaped body-forming recess portions of the first and second forming dies are semicircular in cross section and together define, when the first and second forming dies are in a clamped position, an elongated, non-straight continuous cylindrical cavity of fixed form for forming the rod-shaped body in a three- dimensional XYZ direction (Figs. 5-8).  However, Crupi fails to teach means for engaging the rod-shaped body and guiding the rod-shaped body towards the rod-shaped body-forming recess portions while the forming dies are moved from an open position to a bending position.
Claim 8 depends from claim 1 and is allowable for at least the reasons discussed above.
Regarding claim 10, the prior art of record fails to explicitly teach moving the first forming die and the second forming die from an open position to a bending position such that the first plurality of guide portions of the first forming die are interlaced with the second plurality of guide portions of the second forming die in a non-interfering manner and bending the rod-shaped body with the rod-shaped body guide portions by engaging and guiding the rod-shaped body with the rod-shaped body guide portions towards the rod-shaped body-forming recess portions while the forming dies are being moved from the open position to the bending position for the reasons discussed above with respect to the similar limitations in claim 1.  Claims 11-12 depend from claim 10 and are allowable for at least the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725